Case: 11-15387    Date Filed: 11/07/2012        Page: 1 of 4

                                                                  [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-15387
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:02-cr-00211-SDM-MAP-1


UNITED STATES OF AMERICA,

                                    llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                      versus

HECTOR M. SAINZ,

                                 llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 7, 2012)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Hector M. Sainz appeals his conviction of possessing with intent to

distribute methamphetamine. 21 U.S.C. § 841(a)(1). Sainz argues that his plea of
               Case: 11-15387     Date Filed: 11/07/2012    Page: 2 of 4

guilty was involuntary because he was confused about the basis for his plea. The

United States counters that Sainz waived any challenge to the validity of his guilty

plea by failing to object in the district court to the recommendation of the

magistrate judge to accept the plea of guilty. We affirm.

      We need not decide whether Sainz waived his right to appeal the validity of

his guilty plea, because his challenge to his guilty plea fails under review for plain

error. Under that standard, a defendant must prove that an error occurred that is

plain and affects his substantial rights. United States v. Moriarty, 429 F.3d 1012,

1019 (11th Cir. 2005). If the defendant satisfies those conditions, “we may

exercise our discretion to recognize a forfeited error, but only if the error ‘seriously

affect[s] the fairness, integrity or public reputation of judicial proceedings.’” Id.

(quoting United States v. Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1776 (1993)).

      The magistrate judge did not plainly err in accepting Sainz’s guilty plea.

During his change of plea hearing, where Sainz was accompanied by counsel and

assisted by an interpreter who spoke Spanish, Sainz stated that he understood and

wanted to waive his right to trial in order to enter a guilty plea. Sainz had entered a

plea agreement with the government, and he acknowledged that the agreement had

been translated for his benefit; he had discussed the agreement with his attorney;

he understood the contents of the agreement; and he understood the consequences


                                           2
              Case: 11-15387     Date Filed: 11/07/2012   Page: 3 of 4

of entering a guilty plea, which included deportation to Mexico. Sainz said that he

understood the elements of the offense charged in his indictment; he was guilty of

that offense; and the factual proffer in his plea agreement was “true and correct.”

The proffer stated that Sainz consented to a search of his residence; during the

search, officers discovered “approximately 4.5 pounds of Methamphetamine and

$7,681” in cash; and Sainz “was knowingly holding and storing the

Methamphetamine/drugs for individuals who were going to sell them later, and

knew that they were going to sell them.”

      Sainz gave inconsistent responses when asked if he knew whether the plastic

bags found in his house contained drugs and if he knew the quantity of those drugs,

but both Sainz and his attorney blamed the inconsistencies on his “confusion”

about how to convert the weight of the methamphetamine from grams to pounds.

Concerned about Sainz’s inconsistencies, the magistrate judge explained to Sainz

that he should not plead guilty to a crime of which he was innocent. Sainz said

that he “was holding [the methamphetamine],” but the magistrate judge called a

recess for Sainz to confer with counsel.

      When the hearing resumed, the magistrate judge asked Sainz what he

“want[ed] to do,” and Sainz responded, “[p]lead guilty.” Sainz then acknowledged

that he possessed methamphetamine; knew it was an illegal drug; intended to


                                           3
               Case: 11-15387      Date Filed: 11/07/2012    Page: 4 of 4

deliver it to someone else; and was pleading guilty because he was “in fact, guilty

of the offense.” Sainz identifies no controlling authority that would have required

the magistrate judge to conclude that his plea was involuntary. Based on this

record, the magistrate judge did not plainly err when he concluded that Sainz had

knowingly and voluntarily pleaded guilty to the drug offense.

      Nor can we say that the acceptance of Sainz’s plea affects his substantial

rights or seriously affects the fairness, integrity, or public reputation of judicial

proceedings. Sainz consented to a search of his home, inside which police officers

discovered 2,184 grams of methamphetamine, a loaded .22 caliber pistol, $7,681 in

cash, two digital scales, a box of .22 caliber ammunition, and a box of plastic heat-

seal bags, which is consistent with distribution as opposed to personal use of the

drug. See United States v. Poole, 878 F.2d 1389, 1392 (11th Cir. 1989); United

States v. Marszalkowski, 669 F.2d 655, 662 (11th Cir. 1982). And Sainz’s

confession was consistent with the evidence discovered by the officers. See

Fallada v. Dugger, 819 F.2d 1564, 1570 (11th Cir. 1987). Sainz confessed that he

“went up to Georgia and paid $27,000 for five pounds of crank” and “then came

back to sell it.” The evidence of Sainz’s guilt is overwhelming.

      We AFFIRM Sainz’s conviction.




                                            4